DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 06/22/2022 is acknowledged. The traversal is on the ground(s) that claims 15-20 fall within the scope of elected Group I. Regarding Group II, claims 15-17, this is not found persuasive because the product as claimed can be used in a materially different process such as a process for only debriding a wound and not involving detecting a wound infection. 
The requirement is still deemed proper and is therefore made FINAL.
Regarding Group III, claims 18-20 fall within the scope of Group I. Accordingly claims 1-20 remain pending. Claims 15-17 are withdrawn from further consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “an absorbency of at least 10 g/g” which is an open-ended range. One of ordinary skill in the art before the effective filing date of the claimed invention cannot ascertain the upper bound of “an absorbency of at least 10 g/g” and the recitation of “at least” suggest a range from 10 g/g to infinite and is thus indefinite (see MPEP §2173.05(c).II). 
Claim 7 recites “a degree of substitution of at least 0.05” which is an open-ended range. One of ordinary skill in the art before the effective filing date of the claimed invention cannot ascertain the upper bound of “a degree of substation of at least 0.05” and the recitation of “at least” suggest a range from 0.05 to infinite and is thus indefinite (see MPEP §2173.05(c).II). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilhelms et al. (Pub. No.: US 2021/0007764 A1).
	Regarding claim 1, Wilhelms discloses (fig. 1A, 3) a debridement device (wound cleansing device 1) having a wound contact layer for debridement of a wound (see wound cleansing device 1), comprising:
	A layer of gel-forming fibers (liquid-absorbing layer 6 comprising hydroactive fiber and hydroactive polymers such as alginates ¶ 0088-¶ 0089); and
	A plurality of bristles (area 5 comprising softly abrasive fiber loops 3 and highly abrasive fiber loops 4) in contact with the liquid absorbing layer (see fig. 3).
	Regarding claim 2, Wilhelms discloses wherein the plurality of bristles comprise a pile of monofilaments or fibers (¶ 0127).  
	Regarding claim 3, Wilhelms discloses wherein the plurality of bristles comprise nylon, acetal, polypropylene (¶ 0071), acrylic, polyvinyl chloride (PVC), polycarbonate, silicone, wool, or any combination thereof.  
	Regarding claim 4, Wilhelms discloses wherein the plurality of bristles comprise filaments arranged perpendicular to the wound contacting layer (see fig. 1A, 3).  
	Regarding claim 5, Wilhelms discloses wherein the layer of gel-forming fibres are woven or knitted (the liquid absorbing layer may be a textile material ¶ 0088).  
	Regarding claim 8, Wilhelms discloses wherein the device further comprises anti-biofilm agents (¶ 0091), metal chelators, surfactants, or any combination thereof. 
	Regarding claim 9, Wilhelms discloses (fig. 3) one or more support layers (liquid impermeable layer 7) in contact with the layer of gel-forming fibers (see fig. 3), wherein the support layer comprises foam, fabric, blended fabric, paper, polymer, plastic (claim 13), or any combination thereof.  
	Regarding claim 10, Wilhelms discloses (fig. 3) a support layer forming a backing (see fig. 3) having an anti-slip material (e.g., polyurethane ¶ 0098). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelms, as applied to claim 1 above, in view of Bishop et al. (Pub. No.: US 2019/0133830 A1).
Regarding claim 6, Wilhelms discloses gel-forming fibers, as discussed in claim 1 above. Thus, the gel-forming fibers of Wilhelms would inherently “resist lateral spread of fluid upon absorption” since the gel-forming fibers form a gel upon fluid absorption.
It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)”. 
Wilhelms fails to disclose wherein the layer of gel-forming fibers have an absorbency of at least 10 g/g.
Bishop teaches (fig. 1) a debridement device (wound exudate management system 10) in the same field of endeavor comprising a layer of gel-forming fibers (¶ 0082, ln. 24-27), wherein the layer of gel-forming fibers have an absorbency of at least 2 g/g but less than 30 g/g (¶ 0025, ln. 21-25) which overlaps with the claimed range of at least 10 g/g. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of gel-forming fibers of Wilhelms such that it has an absorbency of at least 10 g/g, as suggested by Bishop, in order to allow for absorption of exudate (Bishop ¶ 0025, ln. 1-7).
	Regarding claim 7, Wilhelms fails to disclose wherein the layer of gel-forming fibres comprise sodium carboxymethylcellulose that has a degree of substitution of at least 0.05 carboxymethyl groups per cellulose unit.  
	Bishop teaches (fig. 1) a debridement device (wound exudate management system 10) in the same field of endeavor comprising a layer of gel-forming fibers (¶ 0082, ln. 24-27), wherein the layer of gel-forming fibers comprise sodium carboxymethylcellulose (¶ 0025, ln. 12-13) that has a degree of substitution of at least 0.05 carboxymethyl groups per glucose unit (¶ 0025, ln. 18-21) which is equivalent to a degree of substitution of at least 0.05 carboxymethyl groups per cellulose unit. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gel-forming fibers of Wilhelms such that they comprise sodium carboxymethylcellulose that has a degree of substitution of at least 0.05 carboxymethyl groups per cellulose unit, as suggested by Bishop, in order to reduce the tendency of the layer of gel-forming fibers to gel block (Bishop ¶ 0025, ln. 29-31). 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelms, as applied to claim 1 above, in view of Gerdes et al. (Pub. No.: US 2019/0224363 A1)
	Regarding claim 11, Wilhelms fails to disclose a diagnostic unit in fluid communication with the layer of gel-forming fibres, wherein the diagnostic unit comprises at least one of an enzyme-based assay or an electronic sensor.  
	Gerdes teaches (fig.1-2) a diagnostic unit (indicator dressing 10) for a wound (¶ 0002) and thus in the same field of endeavor, wherein the diagnostic unit comprises an enzyme-based assay (¶ 0027, ln. 5-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the debridement device of Wilhelms such that it includes the diagnostic unit comprising an enzyme-based assay of Gerdes, in order to obtain comprehensive information about the contamination of a wound (Gerdes ¶ 0005). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the diagnostic unit of Gerdes such that it is in fluid communication with the layer of gel-forming fibers of Wilhelms in order for the collected exudate to be assayed. 
	Regarding claim 12, as discussed in claim 11 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the debridement device of Wilhelms such that it includes the diagnostic unit of Gerdes. 
	Gerdes teaches (fig. 1-2) wherein the diagnostic unit comprises one or more diagnostic disks (see fig. 1-2), comprising:
	A reaction layer (see layer comprising first, second third and fourth regions 21, 23, 25 and 27 provided with marker material ¶ 0039, ln. 1-8) comprising one or more reagents configured to interact with a target enzyme (¶ 0027, ln. 5-10) indicative of a microbial infection (¶ 0027, ln. 1-4), wherein the reagents are affixed to a solid phase (¶ 0016, ln. 10-12);
	Each reagent is sprayed, printed or deposited in a reagent area (see fig. 1-2) separated by impermeable separators (covering element 20, ¶ 0016);
	Each reagent area comprises a reporter area where a color, color change or other detectable signal is observed (¶ 0007, see top surface of reaction layer); and
	A transparent cover (transparent protective layer 30) comprising a window for visualizing the signal in the reporter area (see fig. 1-2). 
	Regarding claim 13, Wilhelms in view of Gerdes fail to teach wherein the fluid communication comprises one or more of a wicking material that comprises hydrophilic fibres, gelling fibres, or filter paper.  
	Gerdes teaches (fig. 1-2) wherein the fluid communication (carrier element 12) comprises one or more of a wicking material that comprises hydrophilic fibers (polyamide ¶ 0021, ln. 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilhelms in view of Gerdes such that the fluid communication comprises one or more of a wicking material that comprises hydrophilic fibers, as taught by Gerdes, in order to wick the exudate material such that it reacts with the reagent. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelms, as applied to claim 1 above, and further in view of Engl et al. (Pub. No.: US 2012/0046670 A1).
	Regarding claim 14, Wilhelms discloses wherein the device further comprises a handle (¶ 0105). Wilhelms fails to disclose that the handle is attached to a non-wound contacting surface of the device. 
	Engl teaches (fig. 9) a debridement device (wound cleansing cloth 1) in the same field of endeavor comprising a handle (19) attached to a non-wound contacting surface of the device (see fig. 9, threads 3 make up the wound contacting surface ¶ 0035, ln. 1-12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Wilhelms such that it is attached to the non-wound contacting surface of the device, as taught by Engl, in order to allow the device to be grasped. 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelms, as applied to claim 1 above.
	Regarding claim 18, Wilhelms discloses a kit for debridement of a wound, comprising:
	The debridement device of claim 1 (see rejection for claim 1 above);
	A solution for assisting in debridement of the wound (¶ 0116-¶ 0117) above comprising one or more antimicrobial agents (hydrogen-peroxide solution, ¶ 0094), anti-biofilm agents, metal chelators, or surfactants.
	Wilhelms fails to disclose wherein the kit comprises a treating agent comprising at least one of an antimicrobial and anti-biofilm composition. 
	However, Wilhelms discloses that additional cleansing solution can be applied (¶ 0117-¶ 0119), such solution comprising at least one of an anti-microbial and anti-biofilm solution (hydrogen-peroxide solution ¶ 0094). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Wilhelms such that the additional cleansing solution is a treating agent in order to give the wound final clean after debriding. 
	Regarding claim 20, Wilhelms discloses wherein the wound contacting layer comprises one or more foams (¶ 0099). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelms, as applied to claim 18 above, in view of Gerdes.
	Regarding claim 19, Wilhelms fails to disclose a diagnostic unit in fluid communication with the debridement device, wherein the diagnostic unit comprises at least one of an enzyme-based assay, an electronic sensor, or one or more reagents for indicating infection of the wound.  
	Gerdes teaches (fig.1-2) a diagnostic unit (indicator dressing 10) for a wound (¶ 0002) and thus in the same field of endeavor, wherein the diagnostic unit comprises an enzyme-based assay (¶ 0027, ln. 5-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the debridement device of Wilhelms such that it includes the diagnostic unit comprising an enzyme-based assay of Gerdes, in order to obtain comprehensive information about the contamination of a wound (Gerdes ¶ 0005). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the diagnostic unit of Gerdes such that it is in fluid communication with the layer of gel-forming fibers of Wilhelms in order for the collected exudate to be assayed. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Locke et al. (Pub No.: US 2020/0197227 A1) discloses a debridement device comprising gelling fibers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781